NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                           OCT 15 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ROSE JOHANSEN,                                    No. 12-56937

             Plaintiff - Appellee,                D.C. No. 2:11-cv-06668-SJO-FFM

  v.
                                                  MEMORANDUM *
AMERICAN GENERAL LIFE
INSURANCE COMPANY,

             Defendant - Appellant.


                      Appeal from the United States District Court
                          for the Central District of California
                       S. James Otero, District Judge, Presiding

                         Argued and Submitted October 7, 2014
                                 Pasadena, California

Before: HAWKINS and GRABER, Circuit Judges, and SEDWICK,** District Judge.

       Rose Johansen appeals the district court’s grant of summary judgment in favor

of American General Life Insurance Company (“American General”), dismissing her



        *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
           The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.
claims relating to two life insurance policies owned by her late husband, Gordon

Johansen. We review the district court’s grant of summary judgment de novo.

Travelers Cas. & Sur. Co. of Am. v. Brenneke, 551 F.3d 1132, 1137 (9th Cir. 2009).

We affirm.

      The undisputed evidence shows that (1) Gordon Johansen’s life insurance

policies lapsed due to non-payment of premiums prior to his death, and (2) American

General satisfied the notice provisions of the policies. See Quackenbush v. Omnicor,

Inc. (In re First Capital Life Ins. Co.), 40 Cal. Rptr. 2d 816, 821 (Ct. App. 1995)

(summary judgment appropriate where undisputed facts showed policy had lapsed

prior to death of insured); Scott v. Fed. Life Ins. Co., 19 Cal. Rptr. 258, 262 (Dist. Ct.

App. 1962) (express provision that default in payment renders the policy void or

causes it to lapse is valid and a default in payment ordinarily forfeits the policy where

statutory provisions are not violated).

      Any alleged failure by American General to comply with California Insurance

Code sections 500 and 791.10 does not render the lapse of either policy ineffective

because those code provisions do not apply to these circumstances. Indeed, section

500, which requires an insurance company to notify its insureds of the company’s

intent to discontinue a regular practice of sending renewal premium notices, does not

apply when, as here, an insured has specifically requested that the insurance company

                                            2
stop sending premium notices. See Cal. Ins. Code § 500 (applying to insurer’s

decision to discontinue practice of sending renewal premium notices); cf. Stewart v.

Life Ins. Co. of N. Am., 388 F. Supp. 2d 1138, 1143 (E.D. Cal. 2005) (order) (applying

Cal. Ins. Code § 500 to insurer’s unilateral decision to discontinue practice of sending

premium notices).

      Similarly, section 791.10, which requires an insurance company to provide

certain notices in the event of an “adverse underwriting decision,” does not apply

when, as here, an insurance policy lapses due to non-payment of premiums. See Cal.

Ins. Code § 791.10(a) (applying to “adverse underwriting decision”); id. §

791.02(a)(1) (defining “adverse underwriting decision” to include “termination” or

“declination” of coverage); id. § 791.02(x) (defining “termination” as the cancellation

or non-renewal of a policy “for any reason other than the failure to pay a premium as

required by the policy”).

      AFFIRMED.




                                           3